Citation Nr: 0105836	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which established service connection for PTSD, and 
assigned an initial 30 percent evaluation, effective February 
19, 1999.  As the veteran has perfected an appeal on the 
initial evaluation assigned following the grant of service 
connection, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased initial 
evaluation for service-connected PTSD has been obtained by 
the RO.

2. Since the February 1999 effective date of the grant of 
service connection, the veteran's PTSD has primarily 
resulted in sleep disturbances, hypervigilance, 
irritability, anxiety, depression, emotional numbing and 
constricted affect, some suicidal thought without action, 
and some impairment in insight and judgment.  The veteran 
has also been prescribed medication to help him sleep.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial evaluation of 50 percent, 
but no more, for the veteran's service-connected PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's service 
connected PTSD.  A review of the record reflects that service 
connection was established for PTSD by the currently appealed 
July 1999 decision.  This decision was based on evidence that 
demonstrated that the veteran served in Vietnam and was 
awarded the Bronze Star medal and the Purple Heart.  This 
decision was also based on medical evidence that will be 
discussed below, and based on this evidence, a disability 
evaluation of 30 percent was assigned for this disorder, 
effective from February 19, 1999, the date of the claim.  See 
38 C.F.R. § 3.400 (2000).  

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's PTSD includes VA outpatient 
treatment records and examination reports.  VA outpatient 
treatment records reflect that the veteran has received 
individual counseling at the Vet Center.  

The reports of VA outpatient treatment dated April 1999 
indicate that the veteran came to the VA emergency room for 
help in dealing with his stress.  The examiner reported that 
the veteran complained of having a host of problems for many 
years, and of self-medicating with alcohol until he went into 
detoxification some 5 years ago.  The veteran reported that, 
since that time, he has had an increase in his symptoms, 
which include anger, depression, rage, anxiety, and sleep 
problems.  The examiner indicated that the veteran appeared 
to be in good contact with reality.  The examiner noted that 
the veteran admitted to many symptoms that appeared to be 
those of PTSD, and that the veteran also expressed a great 
deal of anger, though he denied any suicidal ideation or 
plans.  The examiner noted that the veteran appeared to be of 
average intelligence, and seemed to have good insight and 
judgment.  The examiner's diagnosis was PTSD, and he 
recommended that the veteran be seen at the Buffalo Vet 
Center for follow up treatment.  The veteran was prescribed 
no medications at that time.

The veteran reported again to the ER in late April 1999, from 
the Vet Center, with complaints of sleep disturbances, 
nightmares, and anger.  The veteran indicated that he had 
refrained from alcohol use for 5 years, but still had 
feelings of depression.  The veteran was not homicidal or 
suicidal.  The examiner at that time started the veteran on 
medication to promote sleep and relieve the veteran's 
nightmares.

The veteran's wife submitted a statement dated June 1999.  In 
that statement, the veteran's wife indicated that, for the 
first 16 years of their marriage, she lived with the 
veteran's alcoholism and dependence, his defensive behavior, 
and his thoughts that everyone is out to get him.  She 
indicated that the veteran would try to not get close to 
anyone, and would only like or love people from a distance 
for fear of losing that person.  She reported that the 
veteran was still a loner, but that he did not want to be 
alone.  She reported that, even after 6 years of sobriety, 
the veteran tended to think that everyone was out to hurt 
him.  The veteran's wife reported that the veteran tossed and 
turned all night, and that she could not be near him to wake 
him because he would swing his arms while sleeping to defend 
himself.  She indicated that the veteran suffers from 
insecurity, and that he strives for perfection with 
everything he does, and that this was a life obsession.  The 
veteran's wife reported that the veteran had a hard time 
trusting people.  She reported that the veteran would only 
talk about Vietnam if something on a TV program moved him.  
She reported he would then get very mellow and would start to 
tear up, but would never cry.

The veteran himself submitted a statement in June 1999, in 
which he described the incident which took place in Vietnam, 
when he was hit by shrapnel from a grenade, and suffered head 
injuries.  The Board notes that the veteran is service 
connected for several disabilities the veteran suffered as a 
result of this incident.

A further statement from June 1999 from the veteran describes 
other stressful incidents the veteran witnessed while in 
Vietnam.  Specifically, the veteran mentions an incident in 
which he had to threaten to kill another solider, and another 
incident in which he witnessed another soldier lose his legs 
and one arm to a grenade.

The veteran was given a VA social work survey and a PTSD 
examination in June 1999.  The veteran's social work survey 
detailed the veteran's military and post-military history.  
The veteran reported being married for 22 years.  He stated 
that things have been stressful in that relationship for many 
years, due to his drinking.  The veteran indicated that he 
had been sober for 5 years.  The veteran reported that his 
relationship with his wife and daughter had improved 
immensely since he became sober.  The veteran indicated that 
he has socialized over the years, and that when he becomes 
angry, he tends to overreact to situations.  The veteran 
stated that this has been an observable change for him since 
his return from Vietnam.  The veteran indicated that he had 
been in counseling for the past one and a half months at the 
Mental Hygiene Clinic, and was presently on medication to 
help him sleep, which he reported was very helpful.

The veteran reported that he has episodic dreams and 
recurring thoughts of Vietnam which he experiences one or 
more times a week.  The veteran reported that he  thinks 
about Vietnam on almost a daily basis, but he is still able 
to carry on with his responsibilities and these thoughts do 
not interfere with tasks at hand.  The veteran has been able 
to previously hold gainful employment for the past 29 years, 
and also has worked another full time job since his 
retirement.  His symptoms never seem to interfere with his 
job responsibilities.  The social worker indicated that the 
veteran only recently applied for treatment at the Mental 
Health clinic, and that this treatment appeared to be very 
helpful to the veteran.  The veteran's recalling of Vietnam 
experiences and episodic recurring dreams continues on a 
fairly regular basis, but the veteran appeared to be able to 
cope with that fairly well.  The social worker felt that the 
veteran does exhibit some symptomatology of PTSD.

As for the veteran's PTSD examination, the veteran related 
some past history, including the fact that he and his wife 
had adopted a daughter who is now 18 years old, to whom the 
veteran is very emotionally attached.  The veteran reported 
being a heavy drinker until 5 years ago, when he stopped 
because he believed that his drinking was affecting his 
marriage and his relationship with his daughter.  The veteran 
reported owning one shotgun until his wife made him get rid 
of it.  The veteran indicated that he has never attempted 
suicide, though he has contemplated doing it a few times.  
The veteran reported being in frequent fights after his 
return from Vietnam.  The veteran is currently being seen in 
weekly counseling sessions, which the veteran finds helpful 
in that he can discuss emotionally powerful feelings from 
Vietnam with his counselor, and can ventilate during those 
sessions.  At present, the veteran reported working at the 
post office for the past 2 years, at first as a mail carrier, 
and later as a custodian.  Prior to that time, he worked in 
construction for 29 years.

The veteran indicated during the course of the examination 
that he wanted to start "winding down".  He reported that 
he went to the emergency room in April 1999 because he was 
bothered by anger, anxiety, depression, and sleep problems.  
The veteran admitted that his wife had been afraid of him in 
the past, when he awoke from a nightmare to find himself 
holding her by the neck.  The veteran indicated that he 
wanted to live the last 25 years of his life differently from 
how he had been living since he served in combat in Vietnam.

The veteran then went on to report several stressful 
incidents that happened to him in Vietnam, including those 
listed previously.

The veteran indicated that he has never been admitted to an 
acute psychiatric hospital unit.  Also, he has never 
attempted suicide.  The veteran indicated that he would 
continue to be seen at the Buffalo VA Mental Health Clinic, 
as well as the Buffalo Vet's Center.

On examination, the veteran was found to be a medium framed 
man who appeared 5 years younger than his stated age.  The 
veteran had a mustache, and was casually dressed.  He was 
adequately groomed, and was cooperative with the examiner.  
The veteran was found to be alert and oriented to person, 
place, and time.  The veteran showed no obvious psychomotor 
retardation or agitation.  His speech was spontaneous and of 
adequate volume.  The veteran's affect appeared to be 
constricted for the most part, and he was not tearful 
throughout the interview.  The veteran's thought conduct 
centers on the difficulties he has had over the past 30 years 
since he has been out of Vietnam, and he wants to change the 
next 25 years of his life.  The veteran showed no delusional 
features.  His thought processes were coherent.  The veteran 
did not appear to be responding to any internal stimuli.  The 
veteran appeared to be of perhaps average intellectual 
endowment.  The veteran's insight into his condition appeared 
to be limited.  The veteran's judgment appeared to be 
marginal, as he apparently has had trouble controlling his 
aggressive behavior over the years.  The veteran was 
diagnosed with chronic severe PTSD, and alcohol dependence in 
remission.  The examiner indicated that the veteran's alcohol 
problems appeared to be secondary to his primary PTSD 
condition due to his combat traumatic experiences in Vietnam.  
The veteran was found to have ongoing stressors of ongoing 
PTSD symptomatology, and a Global Assessment of Functioning 
(GAF) score of 48.

Records indicate that the veteran was seen many times for 
counseling in April through July of 1999, with complaints of 
irritability, anxiety, compulsiveness, sleep disturbances, 
and moodiness.  The veteran talked about his experiences in 
Vietnam during many of these counseling sessions.

Also of record is a Vet Center Intake form dated June 1999.  
That form indicates that the veteran had been recently 
complaining of an increase in sleep disturbances and 
nightmares concerning his Vietnam combat, and ongoing 
feelings of anxiety and irritability with problems managing 
his anger explosions verbally.  Upon mental status 
evaluation, the veteran was found to have a neat appearance, 
a friendly cooperative manner, average intelligence, 
appropriate speech, was oriented to person, place and time, 
had an appropriate affect, was agitated and restless, and had 
fair judgment.  The veteran was found to have no delusions, 
no disorganized thinking, and no hallucinations.  The veteran 
indicated that he had an average appetite.  He reported some 
sleep disturbance, but that his sex drive remained the same.  
He reported a high energy level.  He indicated his father had 
died 3 years ago, and that he had recently lost an "airborne 
buddy."  The veteran denied any suicidal or homicidal 
thoughts.  

The veteran reported that he thought he was right all the 
time, and would get angry when he did not get his way.  The 
veteran reported that he had dreams of Vietnam sometimes only 
monthly, and sometimes weekly.  Daily recollections of 
Vietnam were triggered by his reflection in the mirror, and 
other veterans at work.  The veteran denied having any 
flashbacks.  The veteran reported being hypervigilant.  The 
maximum amount of sleep the veteran reported being able to 
get at any one time was about 4 hours.  He had frequent 
awakenings, with difficulty falling asleep except when 
exhausted.  The veteran reported difficulty in concentrating 
to read.  The veteran reported watching war movies not 
related to Vietnam.  The veteran reported having only limited 
recreational activities.  The veteran reported having some 
emotional numbing.  The veteran reported having some sense of 
doom, but no survivor's guilt.

The veteran then reported some of his pre-military and 
developmental history, and his military history, including 
those traumatic events he witnessed, and those in which he 
was injured.  The veteran also reported his post military 
history, as noted above, specifically, his drinking, and his 
cessation of drinking in 1993.  The veteran reported that his 
wife and daughter are patient and easy going, while he is 
not.

The veteran reported concerns with irritability, distrust, 
hypervigilance, and numbing.  The assessor found that the 
veteran's most prominent PTSD symptoms were physiological 
reactivity, hypervigilance, irritability, exaggerated startle 
response, emotional numbing, intrusive recollections, 
difficulty concentrating, and moderate sleep disturbances.  
The veteran appeared to be comfortable disclosing some of his 
combat experiences, and was receptive to feedback.  The 
veteran was found to have a strong motivation to manage his 
anger and stress more effectively.  His insight and judgment 
were found to be fair.  The veteran's commitment to abstain 
from alcohol was found to be strong, and he was found to be 
willing to try antidepressant medications.  The assessor 
found the veteran to be suffering from moderately severe 
PTSD.


Analysis

The veteran and his representative contend, in substance, 
that an evaluation higher than the 30 percent evaluation 
initially assigned following the grant of service connection 
for PTSD disability is warranted.  

As a preliminary matter, the Board finds that all relevant 
evidence has been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  In this regard, the Board notes that the 
veteran has undergone examination in connection with his 
claim and relevant treatment records have been obtained.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

The Board notes that Court has emphasized that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  In the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged rating."  Fenderson, 12 Vet. App. 
at 126 (1999).  While, at the outset, the Board acknowledges 
that the RO has not explicitly considered whether staged 
rating is appropriate in this case, the Board finds that, for 
the reasons set forth below, a remand for the RO to 
explicitly consider the claim in light of Fenderson is 
unnecessary.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's PTSD is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000), which contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. 

Assignment of a 100 percent evaluation is contemplated where 
there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.

After careful review of the evidence in light of the 
applicable criteria, cited to above, and resolving all doubt 
in the veteran's favor, the Board finds that the evidence of 
record supports the veteran's claim for an increased rating 
for his PTSD.  The evidence clearly indicates that the 
veteran has been found to have a constricted, that is, 
flattened, affect, emotional numbing, impaired judgment, 
aggressive behavior, irritability, and was placed on 
medication to promote sleep and relieve his nightmares.  
Though the veteran himself indicated in a June 1999 social 
work survey examination that he did not feel his symptoms 
interfered with his job responsibilities, the veteran was 
found during his PTSD examination of June 1999 to have a GAF 
Score of 48, which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), is indicative of serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  Thus, under the circumstances of this 
case, the Board finds that, since the February 1999 effective 
date of the grant of service connection, the veteran's PTSD 
has more nearly approximated the criteria for a 50 percent 
evaluation for that disorder.  See 38 C.F.R. § 4.7 (2000).

The Board has considered whether the veteran should receive a 
70 or 100 percent rating for his PTSD.  However, the evidence 
does not show that the veteran suffers from occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships, such that a 70 percent rating is warranted  
Further, the evidence does not show that the veteran  suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name, such that a 100 percent rating is warranted.  It is 
noted that the veteran has been shown to speak coherently and 
logically, has denied any thought disorder, and has been 
cognitively oriented.  As indicated above, during his June 
1999 examination, the veteran indicated that he had, at one 
point, contemplated suicide; however, no other medical 
evidence reflects claims of suicidal or homicidal thoughts, 
and there is no indication of current suicidal or homicidal 
ideation.  The Board also notes that the veteran has 
maintained several effective social relationships, 
particularly with his spouse and daughter, and has maintained 
employment, both as a construction worker for 29 years, and 
at the post office for an additional 2 years after his 
retirement from construction work.  He has also maintained 
appropriate hygiene.

Hence, the Board finds that the veteran's level of PTSD 
warrants a 50 percent, but no higher, evaluation.  There is 
no indication that the schedular criteria are inadequate to 
evaluate the disability.  See 38 C.F.R. § 3.321 (2000).  
Moreover, inasmuch as the 50 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for PTSD, and the Board has 
determined that such evaluation should be effective since 
that time, there is no basis for a staged rating in the 
present case.



ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 

